Citation Nr: 1410437	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for gastroesophageal reflux (GERD) and Barrett's esophagus, to include as secondary to the service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for carpel tunnel syndrome of the bilateral upper extremities, to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1975.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In February 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent July 2012 Supplemental SOC (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in February 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

Additionally, in June 2009, VA received the Veteran's Substantive Appeal concerning the denial of his claims of entitlement to service connection for erectile dysfunction and diabetes mellitus.  However, a subsequent April 2012 rating decision granted those claims.  The Veteran did not appeal either the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a bilateral hand disorder, to include as secondary to the service-connected diabetes mellitus, has been raised by the record in the Veteran's June 2009 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for carpel tunnel syndrome of the bilateral upper extremities, to include as secondary to the service-connected Type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2011, following the June 2009 Substantive Appeal perfecting a timely appeal, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the bilateral knee disorder appeal is requested.

2.  The evidence establishes that the Veteran's current GERD with Barrett's esophagus is aggravated by his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the bilateral knee disorder appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for GERD with Barrett's esophagus, as secondary to the service-connected Type II diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Bilateral Knee Disorder

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal pertaining to the bilateral knee disorder claim in an April 2011 statement, following the June 2009 Substantive Appeal that perfected his timely appeal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the bilateral knee appeal and it is dismissed.

GERD with Barrett's esophagus

In light of the fully favorable determination for this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that his current GERD with Barrett's esophagus is due to his service-connected Type II diabetes mellitus.  

For secondary service connection to be granted, generally there must be:  (1) medical evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected disorder by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The evidence of record reflects a current diagnosis of GERD with Barrett's esophagus.  See VA examination dated in June 2012.  The Veteran is also service-connected for Type II diabetes mellitus.  Therefore, the first and second Wallin elements have clearly been satisfied.  

Thus, what remains to be established is whether the Veteran's GERD with Barrett's esophagus was caused or aggravated by his service-connected Type II diabetes mellitus.  In this regard, the Veteran was afforded a VA esophagus examination in May 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner provided the Veteran with a diagnosis of GERD with Barrett's esophagus.  The examiner then determined that, "It is at least as likely as not (50/05) [sic] probability that this condition has been aggravated by the Veteran's DM2, since longstanding DM2 causes autonomic dysfunction of GI tract with delayed emptying of stomach and de creased [sic] rate of peristalisis."  The Veteran was afforded another VA examination in June 2012, in which the examiner appeared to agree with the May 2011 VA examiner's opinion, but found that he was unable to quantify the amount of aggravation or establish a baseline prior to the aggravation.  There are no negative nexus opinions of record, and thus the only evidence of record is positive for the claim.  The Veteran's lay testimony and the Internet articles he submitted regarding a link between GERD and diabetes mellitus are supported by the medical evidence.  Accordingly, any reasonable doubt is resolved in the Veteran's favor and the third Wallin element has also been met.

Because each of the three Wallin elements has been met, service connection for GERD with Barrett's esophagus, as secondary to the service-connected Type II diabetes mellitus, is warranted.


ORDER

The appeal pertaining to entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected Type II diabetes mellitus, is dismissed.

Service connection for GERD with Barrett's esophagus, as secondary to the service-connected Type II diabetes mellitus, is granted.


	

REMAND

Regarding the carpel tunnel syndrome claim, the Veteran was afforded a VA joints examination in April 2011 and a VA nerves examination in May 2011.  Both VA examiners found that the Veteran did not have a diagnosis of carpel tunnel syndrome of the bilateral wrists, and instead had a diagnosis of peripheral neuropathy of the bilateral upper extremities.  The Veteran is already service-connected for peripheral neuropathy of the bilateral upper extremities.  However, prior to filing his service connection claim in March 2008, medical treatment records from the Veteran's private physician document multiple diagnoses of carpel tunnel syndrome of the bilateral wrists from September 1996 to March 1997.  An October 1996 treatment record, in particular, diagnoses the Veteran with carpel tunnel syndrome based on nerve conduction studies and an electromyography (EMG).  In this regard, nerve conduction studies and an EMG were not performed at the 2011 VA examinations.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the April and May 2011 VA examinations are not adequate to address the carpel tunnel syndrome claim, as the appropriate tests to diagnose carpel tunnel syndrome were not performed at the examinations.  The April 2011 examiner provided a negative nexus opinion based solely on the fact that the Veteran did not have a current diagnosis.  This rationale is inadequate as all of the necessary diagnostic testing was not completed at the examination.  The Board finds that a more complete VA examination is necessary in order to provide an assessment of the current severity of the Veteran's wrists.  Therefore, this claim must again be remanded for the RO/AMC to obtain another VA examination.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA nerves examination with an appropriate expert to determine the nature and etiology of his claimed carpel tunnel syndrome of the bilateral wrists.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Specifically, nerve conduction studies and an EMG must be performed.

Following testing, the VA examiner is requested to address the following:

a) Does the Veteran have a current diagnosis of carpel tunnel syndrome of either wrist?

b) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was incurred in or caused by his active military service?

c) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?
  
d) If the Veteran has a current diagnosis, then is it at least as likely as not that the Veteran's currently diagnosed carpel tunnel syndrome was caused by his service-connected Type II diabetes mellitus?  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above action has been completed, readjudicate the Veteran's carpel tunnel syndrome claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


